REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-10, drawn to a method of manufacture, classified in A61M 2205/0216.
II. Claim 11, drawn to an apparatus, classified in A61M 2210/12.
III. Claims 12-14, drawn to an apparatus, classified in A61M 2210/12.
The inventions are independent or distinct, each from the other because:
Inventions II/III and I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, Inventions II and III could have been made by a different process than the one described in Invention I.

Inventions II and III are directed to related inventions. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the are mutually exclusive; one of them has a design with an outer covering configured to restrict radial expansion of the frame, and the other has a design with an impeller within 15 mm of the blood inlet opening.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The extremely differing limitations of the claims require different areas of search.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

During a telephone conversation with Marcus Simon on 9/14/2021 a provisional election was made without traverse to prosecute the invention of group 1, claims 1-10.  Affirmation of this election must be made by applicant in replying to this Office action. 
Claims 11-14 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Reasons for Allowance
Claims 1-10 are allowed. This application is in condition for allowance except for the presence of claims 11-14 directed to inventions non-elected without traverse.  Accordingly, claims 11-14 have been cancelled.
The following is an examiner’s statement of reasons for allowance and relevant prior art to be made of record: 
McBride et al. (US Patent No. 7,841,976), hereinafter McBride, is considered to be the prior art closest to the subject-matter of claim 1 and discloses a method, comprising: manufacturing a housing ("expandable portion" 626 = "mesh" 631 + "elastomer coating" 633: see also Figure 15B) for an impeller (605: see Figure 15A) of a blood pump (600) by: placing a cylindrical portion of a frame (631), the cylindrical 

Aboulhosn et al (WIPO Patent Application WO2018/234454), hereinafter Aboulhosn, discloses use of a mandrel (7: see figures 3a-6) for forming a cannula (4: see figure 1) of a blood pump (1 ), wherein the cannula is located between a distal blood inlet (2) and a pump housing (1 a) for an impeller (see paragraph 25). The cannula (4) optionally comprises an inner lining (10), while an outer tube (11) comprises an embedded stiffening structure (16). The inner lining (10) is formed by dispensing liquid material onto the mandrel (7). Subsequently, a pre-wound helical wire is positioned on top of this inner lining (10) and, followed by dispensing the material of the outer tube (12) thereon. The dispensed material comprises a solvent such that the material dries by evaporation of the solvent (see paragraph 33). There is no application of heat, let alone via the mandrel. There is no application of pressure from the outside on the outer tube (11 ). Moreover, it concerns a method for manufacturing a cannula, not for a housing for an impeller of a blood pump. The housing for the impeller of the blood pump of D5 is for instance made from a metal (see paragraph 26). A person having ordinary skill in the art would therefore not likely consider Aboulhosn as relevant art to inform the manufacture of the impeller housing of the present application.

Torsten et al. (European Patent EP0916359), hereinafter Torsten, discloses (see figure 10) a method for manufacturing a housing ("pump housing" 41) for an impeller of a blood pump (see figure 1) with the aid of a mandrel (54), wherein the housing comprising a frame ("carbon fiber filaments" 47; "spiral spring" 44) having a cylindrical portion and both an inner lining (48) and an outer lining (50). The method is specifically configured to achieve an inner lining (48) having a smooth inside surface by 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin M Piateski whose telephone number is (571)270-7429. The examiner can normally be reached 9 AM - 5 PM, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Erin M Piateski/Primary Examiner, Art Unit 3792